MEMORANDUM **
In 01-10555, Victor Manuel Colmenares-Robles appeals his conviction by guilty plea and sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1362(b)(2). In 02-10031, Colmenares-Robles appeals the district court’s denial of his pro se motion for “summary judgment” on his motion for reconsideration of the use of prior convictions at sentencing in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).
After this court consolidated these appeals, Colmenares-Robles’s attorney filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that his review of the record did not reveal any arguable issues. Colmenares-Robles did not file a pro se supplemental brief. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues.
We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.